FILED
                            NOT FOR PUBLICATION                             APR 01 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-30185

               Plaintiff - Appellee,             D.C. No. 4:14-cr-00096-BMM-15

 v.
                                                 MEMORANDUM*
JOSHUA ALBERTO RODRIGUEZ, a.k.a.
Pariente,

               Defendant - Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                     Brian M. Morris, District Judge, Presiding

                             Submitted March 30, 2016**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

      Joshua Alberto Rodriguez appeals from the district court’s judgment and

challenges his guilty-plea convictions and his 270-month sentence for conspiracy

to possess with intent to distribute and to distribute methamphetamine, in violation


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of 21 U.S.C. § 846, and his concurrent 240-month sentences for conspiracy

involving a firearm and a drug trafficking crime, in violation of 18 U.S.C. §

924(o), and conspiracy to commit money laundering, in violation of 18 U.S.C.§

1956(h). Pursuant to Anders v. California, 386 U.S. 738 (1967), Rodriguez’s

counsel has filed a brief stating that there are no grounds for relief, along with a

motion to withdraw as counsel of record. We have provided Rodriguez the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief as to Rodriguez’s

conviction. We accordingly affirm his conviction.

      Rodriguez has waived his right to appeal his sentence. Because the record

discloses no arguable issue as to the validity of the appeal waiver, we dismiss the

appeal as to his sentence. See United States v. Watson, 582 F.3d 974, 986 (9th Cir.

2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                           2